Citation Nr: 1638192	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-02 965	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left eye retinal detachment.

2.  Whether new and material evidence has been received to reopen claims of service connection for bilateral pterygium, corneal astigmatism, and floaters.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to June 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for left eye retinal detachment and a March 2009 rating decision determining that new and material evidence had not been received with respect to previously denied claims of service connection for bilateral pterygium, corneal astigmatism, and floaters.  In March 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  These matters were previously before the Board in May 2013, when they were remanded for additional development.  In May 2016, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA).  

The issue of service connection for right eye horseshoe tears has been raised by the record in a March 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015); 38 C.F.R. § 19.9 (b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issue of whether new and material evidence has been received to reopen claims of service connection for bilateral pterygium, corneal astigmatism, and floaters is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

A left eye retinal detachment was not manifested in service and there is no competent evidence that such disability is related to an event, injury, or disease in service.

CONCLUSION OF LAW

Service connection for a left eye retinal detachment is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by letters dated in December 2008 and February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

At the hearing before the undersigned, the Veteran was advised of the criteria governing service connection, to include consideration under 38 U.S.C.A. § 1154(b), in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  Prior to the May 2009 rating decision at issue with respect to the matter decided herein, VA obtained private treatment records from Dr. M. Crews and Dr. K. Crews/Eye Center of Northern Colorado.  At the March 2013 Board hearing, the Veteran indicated that there might be pertinent outstanding private treatment records.  In the May 2013 Board remand, the AOJ was instructed to attempt to obtain these records from providers identified by the Veteran.  The Veteran completed release forms for VA to obtain records from Dr. K. Crews, and records of Dr. K. Crews from the Eye Center of Northern Colorado were obtained.  These records were duplicates of records previously received.  The Board finds that no additional pertinent treatment records have been identified by the Veteran or are available from the provider identified.  

Pursuant to the Board's May 2013 remand instructions, the AOJ arranged for a VA eye examination in October 2013.  The Veteran subsequently submitted citations to treatise evidence in support of his claim.  As the citations raised additional medical questions, the Board obtained a VHA advisory medical opinion in the matter; the Veteran was provided a copy and afforded opportunity to respond.  The Board notes that, taken together, the VA nexus and advisory opinions contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the claimed disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As additional pertinent treatment records were sought (though ultimately not available) and the necessary medical opinion evidence was obtained, the Board finds that there has been substantial compliance with the May 2013 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The record as it stands includes adequate competent evidence to decide this matter.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice; retinal detachment is not listed as such a chronic disease.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that his left eye retinal detachment is related to a documented May 1969 blast injury.  

The Veteran's STRs indicate that bilateral refractive error (correctable to 20/20) was noted prior to his entry in service, during service, and at separation from service.  In April 1969, he reported floaters and received a new prescription for corrective lenses.  In May 1969, he was treated for shrapnel injuries to the wrist and forearm.  He was treated in the field and released to duty.  His condition was described as excellent.  On May 1971 service separation examination, it was noted that there were no eye disabilities other than refractive error.  

In December 1998, the Veteran received private treatment from Dr. K. Crews for rhegmatogenous retinal detachment in the left eye; scleral buckle, cryotherapy, and sclerotomy with drainage of subretinal fluid were performed.  There were no complications.  At that time, the Veteran reported that he had first noticed symptoms of retinal detachment several weeks prior.  

A September 2003 letter from Dr. K. Crews confirms the December 1998 treatment, but does not address etiology.  

Additional private treatment records note the prior history of left eye retinal detachment and document treatment for separately diagnosed eye disabilities, but do not address the etiology of the condition at issue.  Likewise, VA treatment records note a prior medical history of left eye retinal detachment without reference to etiology.

During the March 2013 Board hearing, the Veteran provided testimony regarding the May 1969 blast injury during active service.  He testified that debris was rinsed out of his eyes and that they were packed overnight.  He stated that in the morning, his eyes were re-rinsed and that it was determined that he could remain in the field.  He stated that he did not have any further problems with his eyes during service or until he first noticed symptoms of visual impairment in 1998.  He testified that he was told by his private treating physicians that the potential causes of retinal detachment included extreme nearsightedness, glaucoma or cataract surgery, prior retinal detachment, or trauma.  He confirmed that the May 1969 event in service was the only relevant trauma that he experienced.  

That same month, following the Board hearing, the Veteran submitted correspondence noting that he had talked to Dr. K. Crews about the etiology of his left eye retinal detachment.  He reported that Dr. K. Crews opined that "a detached retina due to severe injury would most likely occur at the time of the injury, not afterwards," and that he was unable to provide a positive nexus opinion.

On November 2013 VA eye examination, the examiner noted the prior history of blast injury in 1969 and retinal detachment in 1998.  The examiner stated that there are several known causes of retinal detachment, to include high myopia and trauma, and that the cause can also be unknown.  The examiner stated that the type of trauma leading to retinal detachment is usually direct trauma, such as a fist or blow to the head (as opposed to indirect, blast wave trauma), and that it is usually fairly proximate to the injury.  The examiner noted that the Veteran's private, treating physician declined to provide a positive nexus opinion.  The examiner further noted that the Veteran had been previously been treated for nearsightedness with radial keratotomy, and that the treatment had involved more cuts than usual that were located closer to the pupil than average.  The examiner explained that this evidence indicates significant myopia, a known risk factor for retinal detachment, prior to the radial keratotomy treatment.  Given the existence of an alternate risk factor, the lack of temporal proximity between trauma and retinal detachment, and the inability of the treating physician (a retinal specialist) to provide a positive opinion, the examiner opined that it would be sheer speculation to state that the Veteran's left eye retinal detachment was more likely than not related to service, to include his combat/blast injury.

In October 2015, the Veteran stated that a retinal detachment can occur long after an initial trauma and provided citation to a scholarly article in support of his argument.  He quoted the article (from American Family Physician) as stating that retinal detachment could occur years after the precipitating trauma.

In the May 2016 VHA opinion, the consulting expert (Chief of the Philadelphia VA Retina Service) concurred with the Veteran's treating physician and the November 2013 VA examiner that the Veteran's left eye retinal detachment was less likely than not related to service.  The expert specifically addressed the treatise evidence cited to by the Veteran.  The expert first noted that the quoted statement from the article is immediately followed by a statement that retinal detachment following trauma is very rare.  The expert further explained that the quoted statement was based on citation to another scholarly article (from American Journal of Ophthalmology) that specifically addressed retinal detachment secondary to penetrating injury, due to the particular effects of such injury, to include "significant inflammatory and blood-borne mediators entering the vitreous cavity of the eye."  The expert noted that there is no evidence in the medical record of penetrating eye injury or intraocular bleeding/inflammation at the time of injury.  The expert opined that debris in the eyes, absent penetrating injury would be unlikely to cause such symptoms, and that contemporaneous medical evidence does not indicate that the Veteran experienced a penetrating injury or intraocular bleeding/inflammation during service.  Citing to another scholarly article (from International Ophthalmology Clinics), the examiner further opined that, although medical literature supports a potentially long time between open-globe injury and retinal detachment, the Veteran did not experience such injury; thus, a causal connection between the trauma experienced in service and retinal detachment 29 years later was "quite unlikely."  

The VHA expert noted that the article cited by the Veteran states the "well-known fact that significant myopia is a risk factor for retinal detachment."  The expert agreed with the VA examiner that the nature and quantity of radial keratotomy incisions indicates that the Veteran was significantly myopic prior to that treatment, and that his eye would continue to "have this notable risk factor for retinal detachment.  Ultimately, the expert concluded that he was "unable to say that the blast injury is at least as likely as not the cause of the retinal detachment," and that the chance of such relationship was "quite small and clearly less than a 50% chance."

The Board finds no reason to doubt the credibility of the Veteran's report that he was treated for debris in his eyes following the May 1969 blast; thus, existence of an event in service is conceded.  Likewise, the record clearly establishes that in 1998 the Veteran was treated for left eye retinal detachment.  What remains to be resolved is whether there is a nexus between the trauma in service and the subsequent retinal detachment.

The Board acknowledges the Veteran's belief that the blast in service is "directly related to" his left eye retinal detachment.  (June 2009 notice of disagreement.)  The Board further acknowledges that the Veteran is a professor of Sport and Exercise Science, and thus may be presumed to have some expertise in kinesiology.  However, the Veteran has conceded that he does not have the requisite experience to provide a competent nexus opinion in this case, which involves a medical question requiring specific expertise.  (See October 2015 correspondence.)  

The Board finds that the preponderance of the competent (medical) evidence of record (opinions by a VA examiner, a VHA expert, and, as reported by the Veteran, who is competent to do so, the Veteran's treating physician, Dr. K. Crews, a retinal specialist) is against the Veteran's claim,. 

The Board acknowledges that the VA examiner stated that he could not provide an opinion that the blast trauma was "more likely than not" etiologically related to the subsequent retinal detachment, rather than applying the correct "at least as likely as not" standard.  However, the VHA expert, who did apply the appropriate standard, confirmed the VA examiner's underlying reasoning.  The VHA expert, who has specific expertise in disorders of the retina, also considered the complete claims file and responded to the treatise evidence submitted.  Thus, the Board finds that, taken together, the November 2013 VA examination report and May 2016 VHA expert opinion are probative evidence against the Veteran's claim.  

The Board has considered the treatise evidence submitted by the Veteran and finds that it does not support his claim.  The VHA expert placed this evidence in context, noting that the potential for retinal detachment occurring years after (but related to) trauma injury, as described by the cited literature, refers specifically to penetrating/open-globe injuries, which the VHA expert explained was not shown in this case, to include considering the Veteran's (credible) report of debris in the eyes.  This opinion is supported by the contemporaneous medical record, and the Veteran's lay testimony, which is negative for any penetrating or open-globe injury during active service.  Thus, the Board finds that the submitted treatise evidence is not evidence in support of the Veteran's claim because its findings are limited to trauma involving a specific type of injury not applicable to the Veteran's claim.

Finally, the Board has considered whether service connection is warranted under the combat presumption provisions of 38 U.S.C.A. § 1154(b).  It is not in dispute that the May 1969 blast injury occurred during combat; thus, the Veteran is entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154 (b).  The combat presumption can be used not just to show the incurrence of an event or injury during service, but to show that a permanent disability was incurred in service, if such incurrence is alleged.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  Here, however, medical evidence and lay testimony are clear that the disability in question did not manifest until 1998, nearly 30 years after separation from active service.  Consequently, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) do not apply in this matter.

In summary, the competent  medical evidence of record, to include treatise evidence submitted by the Veteran, does not support this claim, and the combat presumption provisions of 38 U.S.C.A. § 1154(b) do not apply.  The Veteran's testimony as to nexus is not competent evidence in this matter, as he does not have the required medical expertise to provide such opinion.  There is no other competent evidence supporting the claim.  Consequently, the preponderance of the evidence is against the claim of service connection for left eye retinal detachment, and the appeal in that matter must be denied.


ORDER

Service connection for left eye retinal detachment is denied.


REMAND

In the September 2015 supplemental statement of the case (SSOC) the AOJ failed to readjudicate the Veteran's claim to reopen previously denied claims of service connection for bilateral pterygium, corneal astigmatism, and floaters.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall, supra.  Consequently, given that the May 2013 Board Remand specifically instructed that the claim be readjudicated, the Board has no alternative but to remand this matter again for readjudication.

Accordingly, the case is REMANDED for the following:

The AOJ should review the record, arrange for any further development deemed indicated, and then readjudicate the claim of service connection for bilateral pterygium, corneal astigmatism, and floaters.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


